DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2020 has been entered.
The claim amendment dated December 2, 2020 has been entered.  Claims 1 and 7 were amended.  Claims 2, 3, 5, and 6 are canceled claims.  Claims 1, 4, and 7-12 are pending.
The objection to claim 1 set forth in the last office action (mailed September 9, 2020) is withdrawn due to the claim amendment received December 2, 2020.
The rejection of claims 1, 4, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2015/093878 A1) as specifically set forth in the last office action is withdrawn due to the amendment received December 2, 2020.  Note that claim 7 remains rejected for the same reasons as the claim continues to recite compound “D-41”, which is the same as Lee compound “H-7”; however, note that claim 7 is a dependent claim and is rejected under 35 U.S.C. 112 (d) in this office action as parent claim no longer recites a group “2-8”.
The rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2015/093878 A1) as specifically set forth in the last office action is withdrawn due to the amendment received December 2, 2020.  
Claim Objections
Claim 7 is objected to because of the following informalities:  
The print resolution in claim 7 is not clear.  Some of the heteroatoms and compound names are blurry and not legible.  Clearer structures and text are suggested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 depends upon claim 1, which was amended to exclude an “E” formula “2-8” group; however, dependent claim 7 continues to recite specific derivatives that contain a “2-8” group and are no longer within the scope of parent claim 1.  The following compounds in claim 7 have the formula “2-8” type group:

    PNG
    media_image1.png
    157
    146
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    227
    172
    media_image2.png
    Greyscale
. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2015/093878 A1).
Lee et al. teach compounds for an organic EL device (see abstract).  At least one exemplified compound includes the following example compound H-7 (see par. 48, page 9):

    PNG
    media_image3.png
    158
    138
    media_image3.png
    Greyscale
.
is the same as instant compound D-41, which remains recited instant claim 7.
Regarding the instant claim 7 preamble with an intended use of the luminescent material “for delayed fluorescence”, the Lee compound H-7 is the same as an instant compound and is considered to have the same inherent properties and capabilities. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kang et al. (WO 2015/182994 A1).
Kang et al. disclose compounds for an electroluminescent device (see par. 10-15).  At least specific compound “A-53” (see par. 49) is identical to an instant formula 1 compound “D-2” of instant claim 7:

    PNG
    media_image4.png
    223
    133
    media_image4.png
    Greyscale
.
(Regarding claim 1, the corresponding instant “E” group of the above A-53 is instant “2-14” and regarding claim 4, the corresponding instant formula 1 is instant “1-1 for the above A-53).
Regarding the device of claim 8, the A-53 compound was used in a layer of an electroluminescent device example (see par. 217).  A recitation of the intended use (i.e., “for .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2015/182994 A1).
Kang et al. is relied upon as set forth above. 
Kang et al. teaches formula 1 compounds as discussed above as “host” material (see par. 217).  Kang et al. also teaches a second host material may be used in a major amount (see page 15-16, par. 96-105).  Kang et al. does not specifically exemplify a device where compound A-53 (per instant formula (1) as discussed above) is selected for use in the same example device as a further specific compound of instant claims 9-12; however, Kang et al. teaches at least a second host compound (see par. 105, second compound from end of row), which is the same as instant compound “H-1” shown in instant claim 12, may also be present in the light emitting layer:

    PNG
    media_image5.png
    112
    112
    media_image5.png
    Greyscale
.
.

Response to Arguments
Applicant's arguments filed December 2, 2020 been fully considered but they are not persuasive.   Regarding the previous rejections over Lee et al. (WO 2015/093878 A1), applicant argues substituent ‘E’ of applicant’s formula 1 may no longer be the deleted formula 2-8 group.   As noted above in the 35 U.S.C. 112 (d) rejection and the above 35 U.S.C. 102 rejection over Lee et al., while the group “2-8” was deleted from claim 1, there is a remaining compound in dependent claim 7 that comprises such a group and is anticipated by Lee et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References US 2015/0318478, US 2015/0333274, and US 2018/0006237 disclose polycyclic heteroaromatic compounds for electroluminescent devices relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786